UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 7, 2014 HILL-ROM HOLDINGS, INC. (Exact Name of Registrant as Specified in Charter) Indiana 1-6651 35-1160484 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1069 State Route 46 East Batesville, Indiana 47006-8835 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (812) 934-7777 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. Hill-Rom Holdings, Inc. (the "Corporation") held its annual meeting of shareholders on March7, 2014. The final results of the votes taken at the annual meeting were as follows: Proposal 1: Election of nine members to the Board of Directors to serve one year terms expiring at the 2015 annual meeting of the stockholders: VOTES FOR VOTES WITHHELD BROKER NON-VOTES Rolf A. Classon William G. Dempsey James R. Giertz Charles E. Golden John J. Greisch William H. Kucheman Ronald A. Malone Eduardo R. Menasce Joanne C. Smith, M.D Proposals 2 - 3 VOTES FOR VOTES AGAINST VOTES ABSTAINED BROKER NON- VOTES 2. To approve, by non-binding advisory vote, the executive compensation disclosed in the Corporation's proxy statement. 3. To ratify the appointment of PricewaterhouseCoopers LLP as the Corporation's independent registered public accounting firm for fiscal year 2014. 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HILL-ROM HOLDINGS, INC. DATE:March 10, 2014 BY: /S/ Susan Lichtenstein Susan Lichtenstein Senior Vice President of Corporate Affairs, Chief Legal Officer and Secretary
